On January 24, 1934, the plaintiff was a tenant of the defendant's occupying a tenament in a house designed for and accommodating four families, each in separate tenaments. There are two tenaments on the first floor and two on the second floor. There is a solid wall constructed through the building so that there is no means of passage or communication from any one tenament to another within the building. There is no common passway, hall or stairway within the building, each tenament has an entrance and exit which accommodates only that tenament to and from which it leads.
The plaintiff and her family, from sometime in 1927 up to the time of her accident on January 24, 1934, occupied one of the tenaments on the second floor. The only entrance to and exit from this tenament is a straight stairway between two solid walls leading from a porch located on one side of the house, and leading direct to the kitchen of this tenament. A door opens from this porch into a small space at the foot of this stairway and at the top of the stairs is a door opening into the kitchen. The walls on each side of the space at the foot of the stairs are a continuation of the walls enclosing the stairs and with no opening other than the door through which entrance is gained from the porch. The porch accommodates also one of the tenaments on the first floor, entrance therefrom being had through a door opening from this porch into one of the rooms of this first floor tenament. This porch, a part of which is enclosed and is outside of the building is the only part of the structure that is used in common and this common use accommodates only one first floor tenament, and the plaintiff's second floor tenament.
There is no means of lighting this stairway other than by such light as may come through the kitchen door from the kitchen when that door is open, or from the door opening *Page 175 
from the porch when that door is open. This failure to provide lighting facilities in this stairway is the only neglect complained of.
This stairway was not a public or common passway, hall or stairway. It was within and a part of the tenament occupied by the plaintiff and her family under the sole use and control of the tenant occupying the tenament to which it led, and the plaintiff exercised the same sole use and control over it that she exercised over the rooms of the tenament which she occupied.
The case does not come within our Tenament House Act, the injury having occurred within the tenament over which the plaintiff and her family had control and not within a public or common passway, the control of which had been reserved by the owner.
See Chambers vs. Lowe, 117 Conn. 624.
   Judgment may be entered for the defendant.